Citation Nr: 1701933	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lung disorder, to include asbestosis.

2.  Entitlement to service connection for a lung disorder, to include asbestos and chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

The issue was previously remanded by the Board in June 2015 in order to provide the Veteran with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including an explanation as to the bases of the prior denial of service connection for a lung disorder.  This was accomplished, and the claim was readjudicated in a March 2016 supplemental statement of the case.  

For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a lung disorder, to include asbestos and chemical exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final May 2008 decision, the Board denied service connection for a lung disorder.

2.  Evidence received since the May 2008 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for a lung disorder.



CONCLUSIONS OF LAW

1.  The May 2008 Board decision, which denied the claim for service connection for a lung disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of procedural background, in May 2008, the Board denied service connection for a lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD), to include as a residual of exposure to asbestos during service.  The Veteran did not have a diagnosis of any asbestos-related respiratory disorder.  Further, the medical evidence revealed that he was first diagnosed with a respiratory disorder in the 1990s and there was no competent medical evidence which in any way related the current COPD to active service or any claimed asbestos exposure during service.

The evidence of record at the time of the May 2008 Board decision included private treatment records, a May 2003 VA examination, and the Veteran's statements.  The May 2003 VA examination report indicated that he "was in the Navy but he did not work around asbestos.  He is a retired coal miner.  He has been told that he has no black lung disease."  The diagnosis was very mild chronic bronchitis and COPD which was probably related to post-service employment as a coal miner. 

The Veteran was properly notified of May 2008 Board decision, but did not appeal the decision.  For this reason, the May 2008 Board decision became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1100. 

The evidence received subsequent to the May 2008 Board decision includes statements by the Veteran dated in January 2012 and September 2012 where he reported that he was exposed to chemicals in service, including DDT, construction products (which contained asbestos), brake dust, and paint and welding dust.  The evidence also includes a January 2015 proposed decision and order from the U.S. Department of Labor which found that he did not have pneumoconiosis (black lung disease).  

The Veteran's statements purporting to be exposed to other chemicals in service are new as they were not of record at the time of the May 2008 Board decision.  Moreover, the evidence is material within the meaning of applicable law and regulations because it is potentially probative.  Specifically, it provides another plausible cause for the Veteran's lung disorder.  

Accordingly, the newly-added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a lung disorder.  As such, the application to reopen the claim for service connection for a lung disorder is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of whether new and material evidence has been received to reopen service connection for a lung disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and remanding of the claim), no conceivable prejudice to the Veteran could result from this decision and no further duty to notify or assist is needed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



ORDER

New and material evidence having been received, the claim for service connection for a lung disorder, to include asbestosis is reopened.


REMAND

The Veteran maintains that during service he was exposed to various construction chemicals and asbestos.  He has reported exposure to DDT (used as a mosquito repellant), paint fumes, welding dust, brake dust, and building materials that he believes contained asbestos.

The evidence of record confirms that the Veteran served in the Navy from November 1947 to November 1951.  His separation papers, DD Form 214, reveal that his rate was "CD" which indicates either "driver" or "construction driver."  This form also indicates that his most significant duty assignment was with a NCB [Naval Construction Battalion] in Guam.  Copies of other service personnel records confirm that he had service with several Naval Construction Battalions and Amphibious Construction Battalions during active service.  

The evidence of record includes a May 2003 VA examination where the Veteran stated that he was in the Navy but he did not work around asbestos.  He has now maintained that during service he was unaware of asbestos and asbestos-related disease.  The May 2003 VA examiner diagnosed very mild chronic bronchitis and COPD, which was noted to be probably related to post-service employment as a coal miner.  

Given that the Veteran now contends that his lung disorder may be related to other construction materials (not only asbestos), a new VA examination should be obtained to assist in determining the etiology of the Veteran's lung disorder. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records for the period from February 2014 to the present.

2.  Schedule the Veteran for an examination to determine whether he has a current respiratory or pulmonary disorder, to include COPD, due to in-service exposure to asbestos or other chemicals in service.  The examiner should review the claims folder prior to examination.  The examiner is asked to address the following:

(a)  List all currently-diagnosed pulmonary disabilities, to include COPD.  The physician should specifically state whether the Veteran has any indication of pleural plaques indicative of asbestos exposure and whether he has asbestosis.

(b)  For each diagnosis, state whether it is at least as likely as not that any current pulmonary disorder is related to the Veteran's active service, including exposure to asbestos or other toxic chemicals.  The examiner should discuss the Veteran's Navy service and his post-service history, including smoking history, 

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


